Exhibit 10.4
August 9, 2019








VALUE CREATION PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE
ADVANCED MICRO DEVICES, INC.
2004 EQUITY INCENTIVE PLAN
Advanced Micro Devices, Inc., a Delaware corporation (the “Company” or “AMD”),
pursuant to its 2004 Equity Incentive Plan (as amended and restated, the
“Plan”), hereby grants to the holder listed below (“Participant”), this award
(“Award”) of performance-based restricted stock units set forth below (the
“PRSUs”). This Award is subject to all of the terms and conditions set forth
herein and in the Terms and Conditions to the PRSUs (the “Terms and
Conditions”), including any applicable country-specific terms set forth in the
appendix thereto (the “Appendix”) and in the Plan, each of which is incorporated
herein by reference. Unless otherwise defined, the terms in this
Performance-Based Restricted Stock Unit Grant Notice (this “Grant Notice”) and
the Terms and Conditions shall have the same defined meanings assigned to them
in the Plan.
 
Participant:
 
 Mark Papermaster
 
 
 
 
 
 
 
Employee ID:
 
[number]
 
 
 
 
 
 
 
Grant Date:
 
 August 9, 2019
 
 
 
 
 
 
 
Target Number of PRSUs:
 
 217,054
 
 
 
 
 
 
 
Performance Period:
 
August 9, 2019 through August 9, 2024 or, if earlier, the date on which occurs a
Change of Control
 
 
 
 
 
 
 
Vesting Schedule:
 
 See Exhibit A attached hereto.
 
 
 
 
 
 
 
Intended Award Value:
 
 $7,000,000
 
 
 
 
 
Settlement Date:
 
 As soon as reasonably practicable after the underlying PRSU vests..
 
 

Performance Vesting Conditions:    See Exhibit A attached hereto.
By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, Participant hereby: (a) agrees to be bound by
the terms and conditions of the Plan, the Terms and Conditions, the Appendix and
this Grant Notice; (b) acknowledges and agrees that Participant has reviewed the
Plan, the Terms and Conditions, the Appendix and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
the Terms and Conditions, the Appendix and this Grant Notice; and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Terms and
Conditions, the Appendix or this Grant Notice (including any exhibit attached
hereto).
 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
 
 
 
 
 
By:
/s/ Harry A. Wolin
 
By:
 /s/ Mark Papermaster
Print Name:
Harry A. Wolin


 
Print Name:
Mark Papermaster


Title:
Senior Vice President, General Counsel and Corporate Secretary


 
 
 










--------------------------------------------------------------------------------


Exhibit 10.4
August 9, 2019




VALUE CREATION PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
TERMS AND CONDITIONS
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
These Terms and Conditions, collectively with the accompanying Performance-Based
Restricted Stock Unit Grant Notice (the “Grant Notice”) and any country-specific
terms and conditions contained in the Appendix hereto, as applicable (the
“Appendix”), comprise your agreement (the “Agreement”) with the Company,
regarding performance-based restricted stock units (the “PRSUs”) awarded under
the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (as amended and
restated, the “Plan”). Capitalized terms not specifically defined herein have
the same meanings assigned to them in the Plan.
1.Vesting of Performance-Based Restricted Stock Units. The PRSUs will vest on
the vesting date(s) shown or referred to on the Grant Notice, provided that (a)
the performance condition(s) for the vesting of such PRSUs have been met,
specifically including any required certifications of such performance
condition(s), and (b) you satisfy the service vesting conditions shown or
referred to on the Grant Notice. Without limiting the foregoing, the vesting of
any PRSUs is conditioned on your performing the duties assigned to you by the
Company’s management or Board, as applicable, in a manner and with results
satisfactory to the Company’s management or Board, as applicable.
2.Settlement of Vested PRSUs; Issuance of Shares. Subject to Sections 4 and 10
of these Terms and Conditions, and further subject to any applicable
country-specific terms and conditions set forth in the Appendix, the shares
(“Shares”) of Company common stock issuable to you in settlement of your vested
PRSUs will be issued in your name on the settlement date(s) shown or referred to
in the Grant Notice, or if no settlement date is set forth in the Grant Notice,
as soon as reasonably practicable after the underlying PRSUs vest. Until the
Shares are actually issued to you in settlement of your vested PRSUs, the PRSUs
represent an unfunded, unsecured obligation of the Company.
3.Nontransferability of PRSUs. Unless determined otherwise by the Administrator,
the PRSUs may not be pledged, assigned, sold or otherwise transferred.
4.Forfeiture of PRSUs. Except as otherwise provided in Section 6(d) of these
Terms and Conditions, if for any reason you cease to be an active Employee
employed as an Executive Vice President of the Company (or a more senior
position) before the vesting date(s) shown on the Grant Notice, your unvested
PRSUs will be cancelled and forfeited without consideration.
For purposes of this Award, your status as an active Employee will be considered
terminated (regardless of the reason for termination and whether or not the
termination is in breach of Applicable Laws) effective as of the date you are no
longer actively employed by the Company or an Affiliate, and will not be
extended by any notice period mandated under Applicable Laws (e.g., active
employment or service would not include a period of “garden leave” or similar
period pursuant to Applicable Law). The Administrator will have the exclusive
discretion to determine when your status as an active Employee terminates for
purposes of this Award (including whether you may still be considered to be
employed by the Company or an Affiliate while on a leave of absence).
5.Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant, vesting or settlement of the PRSUs, the issuance of Shares upon
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or any dividend equivalents; and
(b) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the PRSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items (including hypothetical


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




withholding tax amounts if you are covered under a Company tax equalization
policy). In this regard, you authorize the Company, the Employer, and their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;
(b)    withholding from proceeds of the sale of Shares issuable to you upon
vesting and/or settlement of the PRSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without your further consent or authorization);
(c)    withholding in Shares to be issued upon vesting and/or settlement of the
PRSUs; or
(d)    requiring you to make a payment in cash by certified check or wire
transfer.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent amount in Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, you are deemed for
tax purposes to have been issued the full number of Shares subject to the vested
PRSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.
If you are covered by a Company or Employer tax equalization policy, you agree
to pay to the Company or Employer any additional hypothetical tax obligation
calculated and paid under the terms of such tax equalization policy. Finally,
you must pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if you fail to comply with your obligations
in connection with the Tax-Related Items.
6.
Other Terms and Conditions.

(a)    The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your receipt of the PRSUs and any Shares issuable in settlement
of vested PRSUs, you acknowledge and agree to the terms and conditions of the
Agreement and the terms and provisions of the Plan.
(b)    Stockholder Rights. Until the Shares are issued, you have no right to
vote or receive dividends or any other rights as a stockholder with respect to
the PRSUs.
(c)    Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to discharge you at any time.
(d)    Change of Control. In the event that the Company experiences a Change of
Control (as defined in the Plan), then any unvested PRSUs outstanding as of
immediately prior to the time of the Change of Control for which the performance
vesting condition has been satisfied at the time of the Change of Control will
convert automatically into an equal number of time-based restricted stock units
(“CoC RSUs”). All remaining unearned PRSUs will be automatically forfeited
without consideration. The CoC RSUs will vest on, and be settled within thirty
(30) days following, their originally scheduled vesting date(s) set forth in the
Grant Notice; provided, in each case, that you remain a Service Provider of the
Company through such date(s). Notwithstanding the immediately preceding
sentence, if your employment or service is terminated by the Company for any
reason other than for Misconduct or, if applicable, terminated by you as a
Constructive Termination, then the CoC RSUs will become fully vested upon the
date of such termination of employment or service and such vested CoC RSUs shall
be settled within thirty (30) days following your “separation from service”
within the meaning of Section 409A of the Code and the regulations thereunder.
Solely for purposes of this Section 6(d), the “Company” includes any successor
to the Company due to a Change of Control and any employer that is an Affiliate
of such successor.


2


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




(e)    Declination of PRSUs. If you wish to decline your PRSUs, you must
complete and file the Declination of Grant form with Corporate Compensation and
Benefits by the deadline for such declination. Your declination is
non-revocable, and you will not receive a grant of stock options or any other
compensation as replacement for the declined PRSUs. Your decision to not timely
file the Declination of Grant form will constitute your acceptance of the Award
on the terms on which it is offered, as set forth in this Agreement and the
Plan.
(f)    Recovery in the Event of a Financial Restatement; Claw-Back Policy. In
the event the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws, the Administrator will review all equity-based
compensation (including the PRSUs) awarded to employees at the Senior Vice
President level and above.  If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by Applicable Laws, recover for the
benefit of the Company all or a portion of the equity-based compensation awarded
to you, including (without limitation) by cancelation, forfeiture, repayment and
disgorgement of profits realized from the sale of securities of the Company;
provided, however, the Administrator will not have the authority to recover any
equity-based compensation awarded more than 18 months prior to the date of the
first public issuance or filing with the U.S. Securities and Exchange Commission
(the “SEC”) (whichever first occurs) of the financial document embodying such
financial reporting requirement. In determining whether to seek recovery, the
Administrator may take into account any considerations it deems appropriate,
including Applicable Laws and whether the assertion of a recovery claim may
prejudice the interests of the Company in any related proceeding or
investigation. Further, and notwithstanding the foregoing, the PRSUs (including
any proceeds, gains or other economic benefit actually or constructively
received by you upon any receipt of the PRSUs or upon the receipt or resale of
any Shares underlying the PRSUs) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of Applicable Laws,
including without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy.
7.
Nature of Grant. In accepting this Award, you acknowledge, understand and agree
that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the PRSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of PRSUs, or
benefits in lieu of PRSUs, even if PRSUs have been granted in the past;
(c)    all decisions with respect to future PRSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of such PRSUs and Shares, are not intended to replace any pension rights,
retirement benefits or other compensation;
(f)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of such PRSUs and Shares, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(g)    the PRSU grant and your participation in the Plan will not be interpreted
to form an employment contract or other service relationship with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    no claim or entitlement to compensation or damages will arise from
forfeiture of the PRSUs resulting from termination of your status as an Employee
or Executive Vice President (or more senior position) (for any reason whatsoever
and whether or not in breach of Applicable Laws), and in consideration of the
grant of the PRSUs to which you are otherwise not entitled, you irrevocably
agree to (i) never institute any such claim against the Company, the


3


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




Employer, or any of their respective Affiliates, (ii) waive your ability, if
any, to bring any such claim against the Company, the Employer or any of their
respective Parents, Subsidiaries or Affiliates, (iii) forever release the
Company, the Employer or any of their respective Affiliates from any such claim,
and (iv) execute any and all documents necessary, or reasonably requested by the
Company, to request dismissal or withdrawal of any such claim that is allowed by
a court of competent jurisdiction, in each case to the maximum extent permitted
by Applicable Laws;
(j)    the PRSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and
(k)    if you are providing services outside the United States:
(i)    the PRSUs and the Shares subject to the PRSUs, and the value of and
income from such PRSUs, are not part of normal or expected compensation or
salary for any purpose, including, without limitation, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension benefits, retirement benefits, welfare benefits
or similar mandatory payments; and
(ii)    none of the Company, the Employer, or any of their respective Affiliates
will be liable for any foreign exchange rate fluctuation between any local
currency and the U.S. Dollar that may affect the value of the PRSUs, any amounts
due to you pursuant to the settlement of the PRSUs or the subsequent sale of any
Shares acquired upon settlement.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
9.Data Privacy. You understand that the Company and the Employer shall hold
certain personal information about you, including, but not limited to, your
name, home address, email address, and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (your “Data”).
You understand that it will be necessary for your Data to be collected, used and
transferred, in electronic or other form, as described in the Agreement and any
other Award Documentation by and among, as applicable, the Employer, the Company
and their respective Parents, Subsidiaries and Affiliates. Such processing will
be for the exclusive purpose of implementing, administering and managing your
participation in the Plan, and therefore for the performance of the Agreement.
The provision of your Data is a contractual requirement. Without the provision
of your Data, it will not be possible to for the Company and/ or the Employer to
perform their obligations under the Agreement.


You understand that, in performing the Agreement, it will be necessary for:


•
your Data to be transferred to a Company-designated Plan broker, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan;

•
the Company, its Plan broker and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan, to receive, possess, use, retain and transfer your Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan; and

•
your Data to be held only as long as is necessary to implement, administer and
manage your participation in the Plan.



4


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




If you are located in the European Union, you understand that the recipients of
your Data may be located in countries outside of the European Union, including
the United States, and that the recipients’ country may not have privacy laws
and protections that are equivalent to those of the European Union member state
in which you are based. You understand that if you reside in the European Union,
you can request a list with the names and addresses of any recipients of your
Data by contacting your local human resources representative.


You understand that if you reside in the European Union, you may, at any time
and free of charge, request access to your Data, object to the processing of
your Data, request to have access to it restricted, request additional
information about the storage and processing of your Data, require any necessary
amendments to your Data or ask for it to be erased by contacting your local
human resources representative in writing. You may also have the right to
receive a copy of your Data in a machine-readable format, and the right to not
to be subject to any decision that significantly affects you being taken solely
by automated processing, including profiling. We will process any request in
line with applicable laws and our policies and procedures. You also have the
right to lodge a complaint with a local supervisory authority.


10.Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and you with
all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Shares may be listed or quoted at the time of such issuance or
transfer; and, you understand that the Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the vesting or settlement as the
Administrator may from time to time establish for reasons of administrative
convenience. The Shares shall be fully paid and nonassessable. You understand
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company has unilateral authority to amend
the Plan and the Agreement without your consent to the extent necessary or
advisable to comply with securities or other laws applicable to issuance of
Shares.


11.Successors and Assigns. The Company may assign any of its rights under the
Agreement. The Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
contained herein, the Agreement will be binding upon you and your heirs,
executors, administrators, legal representatives, successors and assigns.


12.Governing Law; Jurisdiction; Severability. The Agreement is to be governed by
and construed in accordance with the internal laws of the State of Delaware,
U.S.A., as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within Delaware, excluding that body
of laws pertaining to conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the Company and you
evidenced by this grant or the Agreement, the Company and you hereby submit to
and consent to the exclusive jurisdiction of the State of Delaware and agree
that such litigation will be conducted only in the courts of New Castle County,
Delaware, or the federal courts for the United States for the District of
Delaware, and no other courts, where this grant is made and/or to be performed.
If any provision of the Agreement is determined by a court of law to be illegal
or unenforceable, in whole or in part, that provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.


13.Further Instruments. You agree to execute further instruments and to take
further actions as may be reasonably necessary to carry out the purposes and
intent of the Agreement.


14.Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PRSUs have vested). All actions taken and
all interpretations and determinations made by the Administrator will be final
and binding


5


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




upon you, the Company and all other interested persons. The Administrator will
not be personally liable for any action, determination or interpretation made
with respect to the Plan or the Agreement.


15.Language. You acknowledge that you are sufficiently proficient in English to
understand the terms and conditions of the Agreement. Furthermore, if you have
received the Agreement or any other Award Documentation translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.


16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the PRSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.


18.Headings. The captions and headings of the Agreement are included for ease of
reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.


19.Appendix. Notwithstanding any provisions in the Award Documentation, the PRSU
grant will be subject to any special terms and conditions for your country set
forth in an Appendix to these Terms and Conditions. Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Company reserves the right to require you to sign
any additional agreements that may be necessary to accomplish the foregoing. The
Appendix constitutes part of the Agreement.


20.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.


21.Entire Agreement. The Plan, these Terms and Conditions, the Appendix and the
Grant Notice, including Exhibit A thereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter of the
Agreement, and supersede all prior understandings and agreements, whether oral
or written, between the parties with respect to the specific subject matter
hereof.


22.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your or your broker’s country of residence or where the Shares are
listed, you may be subject to insider trading restrictions and/or market abuse
laws, which may affect your ability to accept, acquire, sell or otherwise
dispose of Shares or rights to Shares (or rights linked to Shares) under the
Plan (e.g., PRSUs) during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed insider
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party (other than on a “need to know” basis) and (b)
“tipping” third parties (including employees and other service providers) or
causing them otherwise to buy or sell Company securities.. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you should speak to your personal advisor on this
matter.


23.Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last residential or email address reflected on
the Company’s records. By a notice given pursuant to this Section 23, either
party may hereafter designate a different address for notices to be given to
that


6


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




party. Any notice which is required to be given to you shall, if you are then
deceased, be given to your legal representative. Any notice shall be deemed duly
given to you (or, if applicable, your legal representative), (a) if it is
delivered by email, upon confirmation of receipt (with an automatic “read
receipt” constituting acknowledgment of receipt for purposes of this Section
23(a)); and (b) if sent by certified mail (return receipt requested), on the
second business day following deposit (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service or
similar local service in jurisdictions outside of the United States.


24.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PRSUs and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Laws, the Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.


25.Section 409A. The PRSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
U.S. Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the PRSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the PRSUs
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


26.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the PRSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
PRSUs, as and when vested or settled pursuant to the terms hereof.


27.Termination, Rescission and Recapture. The PRSUs are intended to align your
long-term interests with the long-term interests of the Company. If you engage
in certain activities discussed below, either during employment with the Company
or after such employment terminates for any reason, the Company may terminate
any outstanding, unexpired or unpaid PRSUs (“Termination”), rescind any payment
or delivery pursuant to the PRSUs (“Rescission”) or recapture any cash or any
Shares or proceeds from your sale of Shares acquired pursuant to the PRSUs
(“Recapture”), as more fully described below and to the extent permitted by
Applicable Laws. For purposes of this Section 27, Competitive Organization or
Business is defined as those corporations, institutions, individuals, or other
entities identified by the Company as competitive or working to become
competitive in the Company’s most recently filed annual report on Form 10-K.


(a)    You are acting contrary to the long-term interests of the Company if you
at any time fail to comply with any agreement or undertaking regarding
inventions, intellectual property rights, and/or proprietary or confidential
information or material that you signed or otherwise agreed to in favor of the
Company.


(b)    You are acting contrary to the long-term interests of the Company if you,
while employed by the Company: (i) materially breach the AMD Agreement or any
Company (or Affiliate) policy applicable to you, or any written agreement
between you and the Company (or Affiliate); (ii) violate the Company’s Worldwide
Standards of Business Conduct or commit any other act of misconduct, or violate
state or federal law relating to the workplace (including laws related to sexual
harassment or age, sex or other prohibited discrimination); (iii) commit any act
or omission resulting in your being charged with a criminal offense involving
moral turpitude, dishonesty, or breach of trust; or (iv) engage in conduct that
constitutes a felony, or enter a plea of guilty or nolo contendere with respect
to a felony under applicable law. Whether you are acting contrary to the
long-term interests of the Company for any of the reasons set forth in clauses
(i) through (iv) above shall be determined by the Administrator in its sole
discretion.


7


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------






(c)    You are acting contrary to the long-term interests of the Company if,
during the restricted period set forth below, you engage in any of following
activities in, or directed into, any State, possession or territory of the
United States of America or any country in which the Company operates, sells
products or does business:


(i)    while employed by the Company, you render services to or otherwise
directly or indirectly engage in or assist, any Competitive Organization or
Business;


(ii)    while employed by the Company or at any time thereafter, without the
prior written consent of the Compensation and Leadership Resources Committee of
the Board (the “CLRC”), you (A) use any confidential information or trade
secrets of the Company to render services to or otherwise engage in or assist
any Competitive Organization or Business or (B) solicit away or attempt to
solicit away any customer or supplier of the Company if in doing so, you use or
disclose any of the Company’s confidential information or trade secrets;


(iii)    while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that is a direct
material Competitive Organization or Business (as conducted now or during the
term of this Agreement;


(iv)    while employed by the Company or during the period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit away or
influence or attempt to influence or solicit away any client, customer or other
person either directly or indirectly to direct his/her or its purchase of the
Company’s products and/or services to any Competitive Organization or Business;
or


(v)    while employed by the Company or during a period of twelve months (12)
months thereafter, without the prior written consent of the Board, you solicit
or influence or attempt to influence or solicit any person employed by the
Company or any consultant then retained by the Company to terminate or otherwise
cease his/her employment or consulting relationship with the Company or become
an employee of or perform services for any outside organization or business.
The activities described in this Section 27(b) are collectively referred to as
“Activities Against the Company’s Interest.”
(d)    If the Company determines, in its sole and absolute discretion, that: (i)
you have violated any of the requirements set forth in Section 27(a) above or
(b) above or (ii) you have engaged in any Activities Against the Company’s
Interest (the date on which such violation or activity first occurred being
referred to as the “Trigger Date”), then the Company will, in its sole and
absolute discretion, impose a Termination, Rescission and/or Recapture of any or
all of the PRSUs or the proceeds you received therefrom, provided, that such
Termination, Rescission and/or Recapture shall not apply to the PRSUs to the
extent that such PRSUs vested earlier than one year prior to the Trigger Date.
Within ten days after receiving notice from the Company that Rescission or
Recapture is being imposed on any PRSU, you shall deliver to the Company the
Shares acquired pursuant to the PRSUs, or, if you have sold such Shares, the
gain realized, or payment received as a result of the rescinded payment or
delivery. Any payment by you to the Company pursuant to this Section 27(d) shall
be made either in cash or by returning to the Company the number of Shares that
you received in connection with the rescinded payment or delivery. It shall not
be a basis for Termination, Rescission or Recapture if after your termination of
employment, you purchase, as an investment or otherwise, stock or other
securities of a Competitive Organization or Business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent equity interest in the organization or business.
(e)    Upon payment or delivery of Shares pursuant to the PRSUs, you shall, if
requested by the Company, certify on a form acceptable to the Company that you
are in compliance with the terms and conditions of this Agreement and, if your
termination of employment has occurred, shall state the name and address of your
then-current employer or any entity for which you perform business services and
your title, and shall identify any organization or business in which you own a
greater-than-five-percent equity interest.


8


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------




(f)    Notwithstanding the foregoing provisions of this Section 27, in
exceptional cases, the Company has sole and absolute discretion not to require
Termination, Rescission and/or Recapture, and its determination not to require
Termination, Rescission and/or Recapture with respect to any particular act by
you or the PRSUs shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act by you or other equity awards.
(g)    Nothing in this Section 27 shall be construed to impose obligations on
you to refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 27(g) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.
(h)    All administrative and discretionary authority given to the Company under
this Section 27 shall be exercised by the CLRC of the Board, or an executive
officer of the Company as such CLRC may designate from time to time.
(i)    Notwithstanding any provision of this Section 27, if any provision of
this Section 27 is determined to be unenforceable or invalid under any
Applicable Laws, such provision will be applied to the maximum extent permitted
by Applicable Laws, and shall automatically be deemed amended in a manner
consistent with its objectives to the extent necessary to conform to any
limitations required under Applicable Laws. Furthermore, if any provision of
this Section 27 is illegal under any Applicable Laws, such provision shall be
null and void to the extent necessary to comply with Applicable Laws.
(j)    Notwithstanding the foregoing, this Section 27 shall not be applicable to
you from and after your termination of employment if such termination of
employment occurs after a Change of Control.
28.Foreign Asset/Account Reporting; Exchange Control Requirements. Certain
applicable foreign asset and/or foreign account reporting requirements and
exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including any
dividends paid on Shares acquired under the Plan) in a brokerage or bank account
outside your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You may also be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.


By signing the Grant Notice or otherwise accepting the PRSU grant and the Shares
issued upon vesting of the PRSUs, you agree to be bound by terms of the
Agreement and the Plan.




9


2019 CTO Value Creation PRSU Agreement – Terms and Conditions

--------------------------------------------------------------------------------


Exhibit 10.4
August 9, 2019




APPENDIX


Terms and Conditions
Performance-Based Restricted Stock Unit Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan




Not applicable.


2019 CTO PRSU Agreement – Appendix